Title: From George Washington to Elizabeth Haynie, 27 December 1790
From: Washington, George
To: Haynie, Elizabeth



Dear Cousin,
Philadelphia December 27. 1790.

Your letter of the 19 of October never reached my hands until a few days ago —I am very sorry to hear of the distressed situation in which you are; and have written to Mr Muse, to whom the management of my Tenements of Berkeley, Frederick, Loudoun and Fauquier is committed to let you have any one of them, that may be unoccupied, rent free during your own and

the life of your Daughter Sally Ball Haynie and moreover to afford you some aid towards putting the place in order.
It is incumbent on me however to observe to you that if there are not in either of those Counties abovementioned any vacant lots belonging to me, it is out of my power to assist you in this way—first because I have no lands in either of the Counties abovementioned except such as have been laid off into Tenements and offered on leases—and secondly because the lands, round about my dwelling house in Fairfax-County, are occupied by Negroes for my own support.
My Nephew Major George Auguse Washington will endeavor to see and deliver this letter to you, if you live any where in the neighbourhood of his Father in Berkeley County, and will receive from you, and report to me a more particular statement of your circumstances than your letter has done. In the interim I can assure you of the good dispositions towards you of Your affectionate Kinsman

G. Washington

